Citation Nr: 0315471	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to 
November 1945.  He died in September 1996.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  
Jurisdiction of this matter was thereafter transferred to the 
Atlanta, Georgia RO.  

The Board notes that the appellant initially requested a 
Travel Board hearing in September 1998.  The appellant was 
unable to attend the scheduled September 1999 hearing.  38 
C.F.R. § 20.704(c) (2002).  The RO subsequently rescheduled 
the hearing, and forwarded notice of the rescheduled hearing 
date to the appellant.  The record shows she failed to report 
for the scheduled November 1999 hearing.  
38 C.F.R. § 20.704(d) (2002).  

In July 2000 the Board remanded the instant claim for further 
development.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran died in September 1996; the death certificate 
lists the immediate cause of death as lung cancer, stage IV, 
due to or as a consequence of sinusitis.  

2.  At the time of the veteran's death, service connection 
was in effect for postoperative multiple surgeries for 
sinusitis, maxillary, with rhinitis, evaluated as 50 percent 
disabling; defective hearing, evaluated as 10 percent 
disabling; and otitis media and residuals of an appendectomy, 
each evaluated as noncompensable, with a combined evaluation 
for the veteran's service-connected disabilities of 
60 percent.  

3.  The record does not contain a diagnosis of nicotine 
dependence.  

4.  The veteran had a long history of smoking; his use of 
tobacco during his military service alone has not been 
medically attributed as a cause of his death. 

5.  A service-connected disability, including sinusitis, did 
not play any role in the development of the veteran's fatal 
lung cancer or debilitating effects that caused his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death 

At the time of the veteran's death, service connection was in 
effect for postoperative multiple surgeries for sinusitis, 
maxillary, with rhinitis, evaluated as 50 percent disabling; 
defective hearing, evaluated as 10 percent disabling; and 
otitis media, and residuals of an appendectomy, each 
evaluated with a noncompensable rating.  The combined rating 
evaluation for the veteran's service-connected disabilities 
was 60 percent.  


According to the death certificate, the veteran died on 
September [redacted], 1996, as a result of lung cancer, stage IV, due 
to or as a consequence of sinusitis.  The certifying 
physician did not indicate the interval between the onset of 
the terminal conditions and the veteran's death.  The death 
certificate indicated that the veteran expired at his 
residence and that no autopsy was performed.  

It is the appellant's basic assertion that she is entitled to 
service connection for the cause of the veteran's death.  She 
claimed entitlement to service connection for the cause of 
the veteran's death on alternating theories.  She claims the 
veteran's service-connected sinusitis caused or accelerated 
the veteran's death.  She also maintains, in the alternative, 
that his lung cancer caused his death and his lung cancer was 
caused by his nicotine dependence that began in service. 

The veteran's service medical records contain no findings or 
diagnosis of, or treatment for, nicotine dependence or lung 
cancer during service.  In December 1944, he was treated for 
acute otitis media.  The right mastoid region was tender and 
the nose was filled with pus and the antra were cloudy.  The 
pharynx was injected and filled with pus.  X-rays showed that 
the mastoids were of the poorly pneumatized diploetic 
variety.  The turbinates were very swollen and boggy.  
Although the sinuses were described as normal on separation 
examination in November 1945, after service, the veteran's VA 
hospitalization in 1948 showed chronic sinusitis.  In a 1963 
VA examination, x-rays of the mastoids and the sinuses were 
cloudy and the sinuses gave the appearance of an old chronic 
bilateral sinusitis.  By rating decision of May 1963, service 
connection was granted for chronic sinusitis.  

In May 1966, the veteran was hospitalized for definitive 
therapy for his bilateral maxillary sinusitis and allergic 
rhinitis.  He underwent a bilateral Caldwell-Luc with nasal 
antral windows under local anesthesia.  

The veteran underwent a VA examination in December 1966.  It 
was noted that since his May 1966 surgery, purulent discharge 
from his nose going into his throat had increased in amount.  
The diagnoses were post nasal mucopurulent discharge due to 
chronic maxillary, allergic sinusitis, bilateral and allergic 
rhinitis.  

In February 1967, the veteran was hospitalized again for 
chronic sinusitis and allergic rhinitis.  In September 1967, 
he was hospitalized again for maxillary sinusitis.  He 
received antrum irrigations and was told to return to the 
hospital to have his antrum operated on in December.  In 
November 1967, he was hospitalized by VA and underwent a 
right and left Caldwell-Luc.  

In March 1968, the veteran underwent a VA examination.  He 
related his past hospitalizations, including an ethmoid 
operation in February 1968.  The pertinent diagnosis was 
maxillary and ethmoid sinusitis, purulent, bilateral.  

In March 1972, the veteran underwent a VA examination.  He 
complained of pain of the face and sinus with drainage in the 
nose and throat.  The mucosa was normal in color and there 
was no post nasal drip.  However, the veteran had a wet nose 
and some productive coughing during the examination.  X-ray 
examination showed definite evidence of clouding of the right 
frontal sinus with severe clouding of the right maxillary 
sinus and a modest degree of thickened mucus membrane lining 
in the left maxillary sinus.  Review of the x-ray showed the 
veteran had long-standing, severe, chronic pansinusitis.  

In September 1976, the veteran was hospitalized by VA and 
underwent an osteoplasty flap frontal sinus.  The pertinent 
diagnoses were pansinusitis and status post Caldwell-Luc 
procedure times 3.  

From April 1979 to November 1979, the veteran received 
treatment for chronic sinusitis.  In April 1980, he was 
hospitalized again.  This time, he underwent a 
nasopharyngoscopy to examine for a possible nasopharyngeal 
tumor.  Personal history taken during this hospitalization 
indicated that the veteran's father died of lung cancer.  

In May 1981, the veteran was hospitalized by VA.  He gave a 
long history of chronic pansinusitis for which he had 
undergone multiple operative procedures including, Caldwell-
Luc times six; frontal osteoplastic flap; and bilateral 
ethmoidectomies.  All of the procedures in the past 
temporarily ameliorated his symptoms, but they generally 
recurred within a year.  Physical examination revealed the 
head, eyes, ears, nose, and throat examination was 
significant for moderate tenacious material being discharged 
from the nose and nasopharynx.  Examination also revealed the 
chest was clear with clear lung sounds with slightly 
decreased breath sounds, bilaterally, secondary to long-term 
smoking.  

The veteran was seen in June 1986 at the Archibald Memorial 
Hospital.  His chief complaint was throat tightness and 
vertigo.  He noted a history of smoking two packs of 
cigarettes a day for 48 years.  He indicated that he quit two 
years ago.  It was also noted that he had three brothers with 
lung cancer.  

Treatment reports dated proximate to the veteran's death show 
that he was seen for evaluation of his sinusitis condition in 
March 1994.  The clinical report indicated that the veteran's 
condition was "still improving."  The appellant presented 
with no complaints.  It was noted that while the veteran 
might require periodic antibiotic therapy, he was doing well 
at that time.  In March 1994, it was noted that the veteran 
had a hilar mass since 1993, now diagnosed as squamous cell 
cancer.  In April 1994, it was noted that the veteran quit 
smoking since 1984.  When evaluated in September 1994, it was 
noted that the veteran had not had any recent infection.  In 
December 1994, he was "[d]oing great" and on no medication 
for his squamous cell carcinoma.  In March 1995, the veteran 
presented with complaints of pressure over the left eye, with 
chronic drainage.  Examination showed no purulent discharge.  
The ethmoids and maxillary appeared patent.  There was no 
evidence of polyps or lesions detected.  It was noted that 
the veteran reported that his symptoms were stable.  By June 
1995, the veteran reported symptoms of increased drainage, 
with pain in the left neck.  Examination showed the veteran 
to have purulent discharge.  There was no evidence of polyps.  
It was noted that the septum was deviated to the right side.  
Radiographs conducted in May 1996 were noted to be consistent 
with chronic sinusitis. 

The veteran was diagnosed with oat cell lung cancer in 1993, 
on bronchoscopy.  He was treated with radiation therapy.  In 
July 1996, the veteran's lung cancer was noted to be 
inoperable.  The veteran declined further treatment for this 
condition.  He was followed in the pulmonary clinic for 
treatment, and was referred for hospice care.  In 
September [redacted], 1996 the veteran expired.  

The appellant, in a December 1996 statement, indicated that 
the veteran was not hospitalized proximate to his death.  She 
noted, however, that the veteran had a history of surgical 
treatment for his sinus condition, and had been treated 
intermittently since service.  In particular, it was noted 
that the veteran was "told on more than one occasion that 
the drainage from his head/sinuses caused 'jungle rot' that 
began in service."  It was further noted that this condition 
infected the veteran's throat, stomach, and lungs.

In June 1998, the RO inquired of the certifying physician, 
Dr. Morley, regarding the cause of the veteran's death.  
Specifically, it was requested that the physician provide an 
opinion whether the veteran's lung cancer was caused by his 
sinusitis condition, or whether the veteran's sinusitis 
condition contributed substantially or materially to his lung 
cancer.  Dr. Morley's June 1998 reply stated:

[The veteran] is a patient with lung cancer 
Stage IV.  He also had a history of 
sinusitis.  I have been asked to review his 
information to make two determinations.

1.  Was the lung cancer caused by sinusitis 
the answer of which is no it was not.

2.  Did the sinusitis contribute materially 
or substantially to the cause of death.  The 
answer to this is it cannot be medically 
determined without resort to speculation or 
conjecture.

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
lung cancer becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002) ; 38 C.F.R. §§ 3.307, 3.309 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  Contributory cause of death is inherently one not 
related to the principal cause.  It must be shown that it 
contributed substantially or materially, that it combined to 
cause death, that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R § 3.312(c).  The regulations provide that service-
connected diseases involving active processes affecting vital 
organs should receive careful consideration as a contributing 
cause of death, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of the disease 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (2002).

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in line of duty in the active military, 
naval, or air service, service connection may be established 
for disability or death resulting from that disease or 
injury, even if the disease or injury does not become 
manifest until after service discharge.  VAOPGCPREC 2-93.  
Precedent opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In VAOPGCPREC 19-97, it was stated that, assuming that VA 
adjudicators accept the conclusion that nicotine dependence 
may be considered a "disease" for compensation purposes, 
then secondary service connection could be established under 
the terms of 38 C.F.R. § 3.310(a) if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
may be considered the proximate cause of the disability or 
death which is the basis of the claim.  The General Counsel 
further indicated that assuming VA adjudicators did adopt the 
Under Secretary for Health's conclusion that nicotine 
dependence may be considered a disease for compensation 
purposes, then the two principal questions that must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel VAOPGCPREC 19-97 is that nicotine dependence is such 
a disease.  The Acting Under Secretary for Benefits noted 
that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This applies only to 
claims filed after June 9, 1998, and does not affect veterans 
or survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  In 
this case, the appellant filed her claim for service 
connection for the cause of the veteran's death in 
October 1996.  Although it appears that she did not 
specifically raise the theory that the veteran's death was 
related to his smoking until her appeal, filed in September 
1998, the Board concludes that the IRS Reform Act does not 
affect the claim because the claim for service connection for 
the cause of the veteran's death was filed in 1996.  

The appellant claims, as one of her theories, that the 
veteran was addicted to nicotine in service.  She stated that 
he did not start smoking until he served on active duty and 
that he continued to smoke for years thereafter.  She 
believes that this contributed substantially to the veteran's 
death.  The evidence of record does not substantiate this 
claim.  

In her September 1998 substantive appeal, the appellant 
stated that the veteran began to smoke when he joined the 
Marines at age 16.  She related that he became addicted to 
cigarettes when he began to smoke the cigarettes given to him 
in his c-rations.  However, in 1986, prior to the veteran's 
diagnosis of lung cancer, his medical records reflected that 
he was a heavy smoker who smoked two packs of cigarettes a 
day for 48 years, which would have his onset for smoking 
cigarettes several years prior to his entry into service in 
1943.  The same medical record indicated that the veteran's 
family history was positive for lung cancer as he had three 
brothers with lung cancer.  Further, the veteran's cause of 
death was lung cancer.  The veteran was not service-connected 
for lung cancer.  The veteran had a positive family history 
of lung cancer.  The medical evidence indicates that he 
started smoking prior to service and smoked for decades 
thereafter, and that he quit smoking several years prior to 
his diagnosis of lung cancer.  Moreover, there is no medical 
evidence of record that indicates that the veteran had 
nicotine dependence or that he died from a disease that was 
caused by nicotine dependence occurring in service.  
Unfortunately, the only person who relates nicotine 
dependence to the veteran's death is the appellant herself.  
It is well established that laypersons cannot provide 
competent evidence when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the appellant also claims that the veteran's 
service-connected sinusitis was the cause of the veteran's 
death.  She initially cited the death certificate, in which 
Dr. Morley indicated that the veteran's sinusitis caused his 
death.  When VA contacted Dr. Morley as to his statement that 
the veteran's lung cancer was due to or as a consequence of 
his sinusitis, he submitted a medical statement clarifying 
his remarks on the death certificate.  He specifically stated 
that the veteran's lung cancer was not caused by his service-
connected sinusitis.  He also related that it could not be 
medically determined without resorting to speculation or 
conjecture as to whether sinusitis contributed materially or 
substantially to the cause of the veteran's death.  The 
appellant has indicated that Dr. Morley was only the 
veteran's hospice physician and did not treat him at all.  
Although this may be true, Dr. Morley was the only physician 
to make a statement concerning the etiology of the veteran's 
death and whether or not his sinusitis was a contributing 
factor.  Additionally, although the veteran had chronic 
sinusitis throughout the years, there is no medical evidence 
of record that shows that the veteran's service-connected 
sinusitis was debilitating enough to render the veteran less 
capable of resisting the effects of lung cancer that caused 
his death.  Again, only the appellant has asserted that the 
veteran's service-connected sinusitis had anything to do with 
his death.  She is not qualified to make a medical opinion 
such as this. See Espiritu (1992).  

Based on the lack of medical evidence that attributes 
nicotine dependence to service; or that indicates that a 
secondary disease caused by the veteran's tobacco use during 
his military service alone - as opposed to his entire smoking 
history -- caused his death; or that links the veteran's 
sinusitis to the cause of his death; or that indicates his 
service-connected sinusitis was so debilitating that it 
prevented the veteran from resisting the effects of lung 
cancer that caused his death, service connection for the 
cause of the veteran's death is not warranted.  

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA.  She had a telephone 
conversation on January 30, 2003 with the Tiger Team Remand 
Unit regarding the VCAA.  A letter confirming that 
conversation was sent to the appellant that same day.  These 
notices informed the appellant of what assistance VA would 
provide, what was needed from her, and the time limits 
associated with her claim.  Various notices and 
communications, also from the RO, such as the rating 
decision, the statement of the case, and several supplemental 
statements of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has also attempted to obtain all the evidence 
identified by the appellant, including obtaining VA treatment 
records and an opinion from Dr. Morley concerning the death 
certificate.  Additionally, the appellant has also had the 
opportunity to testify at a hearing regarding her claim.  She 
was initially unable to make her first scheduled hearing and 
was given a second opportunity to testify at a Travel Board 
hearing.  She failed to report.  Therefore, the Board finds 
that VA has complied with all obligations to inform the 
appellant of the applicable laws and regulations and with all 
duties to assist the appellant in the development of the 
issues discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

